Title: From George Washington to Robert Dinwiddie, 17 October 1755
From: Washington, George
To: Dinwiddie, Robert

 

Honble Sir
Winchester Octr 17th 1755

Last night by return of the express who went to Captn Montour I receivd the Inclosd from Mr Harris at Susquehanna—I think no means shd be neglected to preserve what few Indians still remain in our Interest, for wch Reason I shall send Mr Gist so soon as he arrives (which I expect will be today) to Harris’s Ferry in hopes of engageing, and bringing with him the Belt of Wampum, and other Indians that are at that place; and I shall further desire him to send an Indian Express to Andw Montour to try if he can be brought along with them.
In however trifling light, the French attempting to alienate the affection’s of our Southern Indian’s may at first appear, I must look upon it as a thing of the utmost consequence, that requires our greatest and most immediate attention—I have often wonderd at not hearing that this was attempted before, and had it noted among other Memdms to acquaint your honour off when I shoud come down. The French policy in treating with Indians is so prevalent, that I shoud not be in the least surprisd, were they to engage the Cherokees, Cuttaba’s &ca, unless timely and vigorous measure’s is taken to prevent it—A Pusilanimous behaviour now woud ill suit the times, and trusting to Traders & Common Interpreter’s (who will sell their Integrity to the highest bidder) may prove the destruction of these Affairs: I therefore think that if a Person of distinction, acquainted with their language is to be found, his Price shd be come to at any rate; if no such can be had, a Man of Sense and Character to conduct the Indians to any Council that may be held, or to Superintend any other matter’s, will be found extreamely necessary—It is impertinent I own in me to offer my opinion in these matter’s, when better Judges may direct, but my steady, and hearty Zeal to the cause, and the great imposition’s I have known practis’d by the Traders &ca upon these occasion’s wd not suffer me to be quite Silent: I have heard from undoubteded Authority that some of the Cherokee’s that have been Introduced to us as Sachim’s and Princes by the Interpreters (Who share their presents and profits) have been no other than common hunter’s, and blood thirsty Villain’s—We have no

accts yet of the Militia from Fairfax &ca. This day I march with abt 100 Men to Fort Cumberland, Yesterday by an express I was informd of the arrival of 80 odd Recruits to Fredg whh I have order’d to proceed to this place, but for want of that regularity being observ’d by wch I shd know where every Officer &ca ought to be—my order’s are only conditl & always confusd. Whatever necessarys your honour gets below, I shd be glad to have them sent to Alexandria, from where they come much more handy than from Fredg—besides, as Provisions are lodgd there and none at the other place it will be best for the Men to be all sent there that is any ways convt for we have met with insuperable difficulty’s at Fredg & in our March from thence by the Neglect of the Com[missar]y who is at this time greatly wanted here therefore I hope yr honr will order him up immey if not things will suffer very much. I am Honble Sir Yr most Obt Servt

Go: Washington

